Examiner's Comment(s)

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Applicant's Amendment(s)
Applicant's amendment(s) to the Specification filed on January 14, 2022 have been noted. The Specification objection(s) brought forth within the office action of October 21, 2021 is overcome.

Applicant's amendments to the reproductions filed on January 14, 2022 have been noted. In light of the amended claim no longer being anticipated by the cited prior art, the claim rejection under 35 USC 102 presented within the office action of October 21, 2021 is withdrawn.
	
[AltContent: connector]Foreign Priority
Acknowledgment is made of applicant's submitted request to retrieve electronic priority application (PTO/SB/38) dated January 14, 2022 for the Korean IP Application No. 30-2019-0027079 filed on June 7, 2019. 9/7/2021. It is noted, however, that no certified copy of the Korean IP Application No. 30-2019-0027079 as required by 37 CFR 1.55, has been retrieved. Please refer to MPEP § 215 for information regarding certified copy of foreign application.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Mojtaba Tehrani/Primary Examiner, Art Unit 2922